Exhibit 10.1

Execution Version

AMENDED AND RESTATED CASH COLLATERAL AGREEMENT

AMENDED AND RESTATED CASH COLLATERAL AGREEMENT dated as of March 11, 2014 (the
“Initial Date”), and amended and restated as of July 10, 2014 (the “Amendment
Effective Date”), between UTi WORLDWIDE INC., a company incorporated under the
laws of the British Virgin Islands with No. 141257 (the “Grantor”), THE ROYAL
BANK OF SCOTLAND PLC, as letter of credit issuing bank (solely in such capacity,
the “Issuing Bank”), and, solely with respect to Sections 1(b), 4(b), 8, 9, 10,
11, 12 and 13, THE ROYAL BANK OF SCOTLAND PLC, RBS PLC (Connecticut) branch, 600
Washington Blvd., Stamford, CT 06901, as depositary bank (solely in such
capacity, the “Depositary Bank”).

WHEREAS, the Grantor and the Issuing Bank are party to that certain Amended and
Restated Letter of Credit Agreement, dated as of June 24, 2011 (as amended
pursuant to that certain First Amendment Agreement dated as of June 5, 2013,
that certain Second Amendment Agreement dated as of September 5, 2013, that
certain Third Amendment Agreement dated as of December 5, 2013 and that certain
Waiver and Amendment (the “Waiver”) dated as of February 25, 2014, the “Credit
Agreement”; terms defined in the Credit Agreement and used herein are used
herein as defined therein) among the Grantor, each of the Subsidiary Guarantors
party thereto and the Issuing Bank (as assignee of The Royal Bank of Scotland
N.V. pursuant to an assignment effective as of June 10, 2013, by and among The
Royal Bank of Scotland N.V., as assignor, and the Issuing Bank, as assignee),
and pursuant to which the Issuing Bank has issued for the account of the Grantor
one or more Letters of Credit, which as of the Initial Date are described on
Annex A hereto; and

WHEREAS, in connection with the cash collateralization and termination of the
Credit Agreement in accordance with the Waiver, the Grantor has agreed with the
Issuing Bank to deposit into a segregated cash collateral account maintained at
the Depositary Bank, under the sole dominion and control of the Issuing Bank,
cash in an amount equal to 105% of the undrawn face amount of the Letters of
Credit, such deposit to be held by the Issuing Bank as collateral security in
respect of the undrawn portion of the outstanding Letters of Credit.

NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each of the Issuing Bank, the Grantor and, solely with respect to
Sections 1(b), 4(b), 8, 9, 10, 11, 12 and 13, the Depositary Bank hereby agrees
as follows:

Section 1. (a) Grant of Security. As security for the payment of all present and
future obligations of the Grantor in respect of each Letter of Credit (whether
for the amount of any drawing thereunder, interest, commissions, fees, charges,
increased costs, expenses or otherwise) and all present and future obligations
of the Grantor under this Agreement (all such obligations of the Grantor,
whether or not any of such obligations are unmatured or contingent, being the
“Obligations”), the Grantor hereby irrevocably pledges, assigns and transfers to
the Issuing Bank and hereby grants to the Issuing Bank a first priority lien on
and security interest in: (i) account number 456037620501, ABA 026009580, Swift
ABNAUS33, established in the name of the Grantor at the Depositary Bank
(hereinafter called the “Cash Collateral Account”), such Cash Collateral Account
to be under the sole dominion and control of the Issuing Bank, (ii) all cash
from time to time deposited into the Cash Collateral Account, (iii) all interest
that accrues from time to time on the Cash Collateral Account and that is
included in the Cash Collateral Account and (iv) to the extent not covered by
clauses (i) through (iii) above, all proceeds of any and all of the foregoing
(collectively, the “Collateral”). As between the Grantor and the Issuing Bank,
the Grantor shall have no right of withdrawal from the Cash Collateral Account
nor any other right or power with respect to the Collateral, except as expressly
provided herein.

(b) Control of Cash Collateral Account. As between the Grantor and the
Depositary Bank, the Grantor shall have no right of withdrawal from the Cash
Collateral Account nor any other right or power



--------------------------------------------------------------------------------

- 2 -

 

with respect to the Cash Collateral Account, except as expressly provided in
Sections 1(b), 4(b), 8, 9, 10, 11, 12 and 13 hereof and in documentation related
to the establishment of the Cash Collateral Account, if any (it being understood
that in the event of any conflict between such documentation and this Agreement,
this Agreement shall control). It is the intent of the parties to this Agreement
that the Issuing Bank have control over the Cash Collateral Account within the
meaning of Section 9-104 of the Uniform Commercial Code as in effect in the
state of New York (“UCC”). In furtherance of, and without limiting the
effectiveness of the foregoing provisions in this Section 1, the Depositary Bank
shall comply with instructions originated by the Issuing Bank directing the
disposition of the funds in the Cash Collateral Account without further consent
of the Grantor. The Depositary Bank shall have no responsibility or obligation
to determine whether the Issuing Bank has complied with its obligations under
Sections 2 or 3 hereof when complying with the Issuing Bank’s instructions.

Section 2. Remedies Upon Default. The Grantor hereby agrees that if any amount
payable in respect of any Letter of Credit under this Agreement pursuant to
Section 5(c) hereof is not paid when due (whether upon demand, at stated
maturity, by acceleration or otherwise):

(a) The Issuing Bank may, without notice or demand, and at any time or from time
to time, charge, set-off and otherwise apply all or any part of the Obligations
against the Cash Collateral Account or any part thereof.

(b) The Issuing Bank may also exercise in respect of the Collateral, in addition
to the other rights and remedies provided for herein or otherwise available to
it, all of the rights and remedies of a secured party on default under the UCC
at that time.

(c) Any cash held by the Issuing Bank as Collateral may, in the discretion of
the Issuing Bank, then or at any time thereafter be applied in whole or in part
by the Issuing Bank against all or any part of the Obligations in such order as
the Issuing Bank may elect. Any surplus of such cash or cash proceeds held by
the Issuing Bank and remaining after payment in full of all the Obligations and
termination of all Letters of Credit shall be paid over to the Grantor or to
whomsoever may be lawfully entitled to receive such surplus.

Section 3. Maintaining the Cash Collateral Account. The Issuing Bank
acknowledges receipt of funds in the Cash Collateral Account on the Initial Date
in the amount of US$40,020,581.77, which is 105% of the undrawn face amount of
all the Letters of Credit on the Initial Date (such undrawn face amount is equal
on the Initial Date to US$38,114,839.78).

So long as one or more of the Letters of Credit is outstanding or any
Obligations are outstanding, the Grantor agrees that it will maintain at all
times an amount in the Cash Collateral Account equal to at least 105% of the
maximum Dollar Equivalent amount then available to be drawn under the Letters of
Credit; provided that such amount required to be maintained on deposit in the
Cash Collateral Account shall be reduced by the face amount of any backstop
letter of credit or other form of credit support provided by or on behalf of
Grantor with respect to one or more Letters of Credit, in each case on terms and
subject to documentation reasonably acceptable to the Issuing Bank.

To the extent that the Dollar Equivalent amount in the Cash Collateral Account
exceeds 105% of the maximum Dollar Equivalent amount then available to be drawn
under the Letters of Credit, not more than once a month or upon a payment under,
or expiration, cancellation or termination of, a Letter of Credit, the Grantor
may submit a written request (the “Request”) for release of such excess amounts
to the Issuing Bank and the Issuing Bank shall promptly instruct the Depositary
Bank to, and the Depositary Bank shall, return such excess amounts to the
Grantor within five Business Days after receipt of the Request and such amounts
shall no longer be Collateral hereunder.



--------------------------------------------------------------------------------

- 3 -

 

To the extent that the Dollar Equivalent amount in the Cash Collateral Account
is less than the Dollar Equivalent amount that is 105% of the maximum amount
then available to be drawn under the Letters of Credit (such amount, the
“Deficiency Amount”) on the last Business Day of each calendar month ended after
the date hereof, the Grantor shall, within five Business Days of receipt of
notice from the Issuing Bank, pay to the Issuing Bank in immediately available
funds in Dollars the Deficiency Amount.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as reasonably determined by the Issuing Bank in accordance with its
standard policies and procedures as may be in effect from time to time.

Section 4. Representations and Warranties.

(a) The Grantor hereby represents and warrants to the Issuing Bank that each of
the representations and warranties set forth in Sections 5.1 and 5.2 of the
Credit Agreement, solely with respect to the Grantor and this Agreement, are
true and correct on and as of the Initial Date and the date hereof.

(b) The Depositary Bank hereby represents and warrants to the Issuing Bank and
the Grantor that (i) the Depositary Bank is a “bank” within the meaning of
Section 9-102(a)(8) of the UCC, (ii) the Cash Collateral Account is and shall be
maintained as a “deposit account” within the meaning of Section 9-102(a)(29) of
the UCC and (iii) the Depositary Bank has not entered into any currently
effective agreement with any person under which the Depositary Bank may be
obligated to comply with an instruction directing the disposition of funds in
the Cash Collateral Account that is originated by a person other than the
Issuing Bank or the Grantor.

Section 5. Covenants; Fees. The Grantor covenants and agrees with the Issuing
Bank that:

(a) The Grantor will not (1) sell, assign, transfer, exchange, or otherwise
dispose of, or grant any option with respect to, the Collateral, or (2) create,
incur or permit to exist any lien or option in favor of, or any claim of any
person with respect to, any of the Collateral, or any interest therein, except
for the security interest created by this Agreement.

(b) The Grantor will maintain the security interest created by this Agreement as
a first priority, perfected security interest and defend the right, title and
interest of the Issuing Bank in and to the Collateral against the claims and
demands of all persons whomsoever. At any time and from time to time, upon the
written request of the Issuing Bank and at the sole expense of the Grantor, the
Grantor will promptly and duly execute and deliver such further instruments and
documents and take such further actions as the Issuing Bank reasonably may
request for the purposes of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted.

(c) In accordance with Section 3.4(b) of the Credit Agreement, which shall
survive the termination of the Credit Agreement that is described in Section 15
herein, from and after the Initial Date and the date hereof, the Grantor shall
pay to the Issuing Bank a letter of credit fee equal to the greater of
(A) 1.50% per annum times the daily maximum amount available to be drawn under
each Letter of Credit (regardless of whether any conditions for drawing could
then be met and determined as of the close of business on any date of
determination) and (B) $75.00, with such fee accruing until the expiry,
cancellation or other termination of such Letter of Credit, payable quarterly in
arrears.

Section 6. Waiver. The Grantor hereby waives presentation of any instrument or
document evidencing any indebtedness or liability to the Issuing Bank, demand of
payment, protest and notice of non-payment or protest.



--------------------------------------------------------------------------------

- 4 -

 

Section 7. The Issuing Bank’s Appointment as Attorney-In-Fact.

(a) Appointment. The Grantor hereby irrevocably constitutes and appoints the
Issuing Bank and any officer or agent of the Issuing Bank, with full power of
substitution, as its true and lawful attorney-in-fact (such appointment to cease
upon the termination of this Agreement) with full irrevocable power and
authority in the place and stead of the Grantor and in the name of the Grantor
or in the Issuing Bank’s own name, from time to time in the Issuing Bank’s
discretion, for the purpose of carrying out the terms of this Agreement, to take
any action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Agreement, including,
without limitation, any financing statements, endorsements, assignments or other
instruments of transfer.

(b) Ratification. The Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done pursuant to the power of attorney granted in
Section 7(a) hereof. All powers, authorizations and agencies contained in this
Agreement are coupled with an interest and are irrevocable until this Agreement
is terminated and the security interests created hereby are released pursuant to
Section 9 hereof.

Section 8. Expenses; Indemnity. Without limiting the generality of the
provisions of Sections 16.1 and 16.2 of the Credit Agreement, the Grantor agrees
that it will pay the Issuing Bank upon demand any and all expenses (including
attorneys’ fees and time charges of attorneys for the Issuing Bank, which
attorneys may be employees thereof) which the Issuing Bank may incur in
connection with the exercise or enforcement of any of the rights of the Issuing
Bank hereunder.

Section 9. Continuing Security Interest; Termination. This Agreement shall
(a) create a continuing security interest in the Collateral, (b) remain in full
force and effect until the payment in full of the Obligations, (c) be binding
upon the Grantor and its successors and assigns (provided that any assignment by
the Grantor must be made with the prior written consent of the Issuing Bank),
and (d) inure to the benefit of the Issuing Bank and its successors, transferees
and assigns. Upon the expiration, cancellation or other termination of the
Letters of Credit and the payment in full of all Obligations, this Agreement,
and the security interests created hereby, shall automatically terminate and be
of no further force or effect, and each of the Issuing Bank and the Depositary
Bank agrees to do all things reasonably requested by the Grantor to evidence
such termination at the expense of the Grantor.

Section 10. Amendments; Waivers; Cumulative Remedies; Etc. As between the
Grantor and the Issuing Bank, no amendment or waiver of any provision of this
Agreement nor consent to departure by the Grantor herefrom shall in any event be
effective unless the same shall be in writing and signed by the Grantor and the
Issuing Bank, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. As among the
Grantor, the Issuing Bank and the Depositary Bank, no amendment or waiver of
Sections 1(b), 4(b), 8, 9, 10, 11, 12 or 13, shall in any event be effective
unless the same shall be in writing and signed by the Grantor, the Issuing Bank
and the Depositary Bank. No failure on the part of any party to exercise, and no
delay in exercising any right hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

Section 11. Governing Law.

(a) Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York excluding choice of law principles of the law of such State that
would permit the application of the laws of a jurisdiction other than such
State. Each of the Issuing Bank, the Depositary Bank and the Grantor agrees that
the “bank’s jurisdiction” (as defined in Section 9-304 of the UCC) of the
Depositary Bank is the State of New York.



--------------------------------------------------------------------------------

- 5 -

 

(b) Submission to Jurisdiction. The Grantor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Issuing Bank may otherwise have to bring any action or proceeding relating to
this Agreement against the Grantor or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. The Grantor hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section 11. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

Section 12. Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY
IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT OR ANY OTHER DOCUMENT
EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

Section 13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 14. Credit Agreement Termination. Each of the Issuing Bank and Grantor
hereby affirms that upon satisfaction of the Payoff Conditions (as such term is
defined in the Waiver) on the Initial Date, the Credit Agreement shall be
automatically terminated in accordance with Section 2 of the Waiver.

Section 15. Reinstatement. If at any time any payment of any portion of the
Obligations of the Obligors are rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, or reorganization of the Grantor, any
Obligor or otherwise, each Obligor’s obligations under the Credit Agreement (as
amended by the Waiver) with respect to that payment shall be reinstated at such
time as though the payment had not been made. If acceleration of the time for
payment of any of the Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Grantor, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Obligations shall
nonetheless be payable by the other Obligors forthwith on demand by the Lender.

Section 16. Judgment Currency. If, for the purpose of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under the Credit
Agreement from one currency into another currency, the rate of exchange used
shall be that at which in accordance with normal banking procedures the Issuing
Bank could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Grantor in respect of any such sum due from it to the Issuing Bank hereunder or
under the Credit Agreement shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Issuing Bank of any sum adjudged to be so due in the Judgment
Currency, the Issuing Bank may in accordance with normal banking procedures
purchase the Agreement



--------------------------------------------------------------------------------

- 6 -

 

Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Issuing Bank from the
Grantor in the Agreement Currency, the Grantor agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify the Issuing Bank against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Issuing Bank in such currency, the Issuing Bank
agrees to return the amount of any excess to the Grantor (or to any other Person
who may be entitled thereto under applicable requirements of law).

Section 17. Restatement. On the Amendment Effective Date, this Agreement shall
be amended and restated in its entirety as set forth herein. The parties hereto
acknowledge and agree that (i) this Agreement, whether executed and delivered in
connection herewith or otherwise, does not constitute a novation or termination
of the obligations under this Agreement as in effect immediately prior to the
Amendment Effective Date, which remain outstanding, and (ii) such obligations
are in all respects continuing (as amended and restated hereby).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Cash Collateral
Agreement as of the date and year first above written.

 

UTi WORLDWIDE INC. By             /s/ Thomas Irvin   Name:    Thomas Irvin  
Title: VP and Global Treasurer

 

[Cash Collateral Agreement Signature Page]



--------------------------------------------------------------------------------

- 2 -

 

THE ROYAL BANK OF SCOTLAND PLC, as letter of credit Issuing Bank By  
          /s/ David W. Stack   Name:   David W. Stack   Title:   Senior Vice
President

 

[Cash Collateral Agreement Signature Page]



--------------------------------------------------------------------------------

- 3 -

 

Solely with respect to Sections 1(b), 4(a), 8, 9, 10, 11, 12 and 13 hereof: THE
ROYAL BANK OF SCOTLAND PLC, Connecticut branch, as Depositary Bank By  
          /s/ David W. Stack   Name:   David W. Stack   Title:   Senior Vice
President

 

[Cash Collateral Agreement Signature Page]



--------------------------------------------------------------------------------

Annex A

Letters of Credit

 

Release
Date

  

Account Party

  

Beneficiary

  

Currency

   Face Amount in
Issuing Currency      Face Amount in
USD
Equivalent  

09/14/09

   MARKET INDUSTRIES LTD    ROYAL BANK OF CANADA    USD      442,719.00        
442,719.00   

10/06/09

   MARKET TRANSPORT LTD    COMERICA BANK    USD      2,334,412.00        
2,334,412.00   

11/24/09

   UTI KOREA CO LIMITED    THE ROYAL BANK OF SCOTLAND PLC    KRW     
5,500,000,000.00         5,117,707.27   

12/03/09

   UTI POLAND SP. Z.O.O.    RBS BANK (POLSKA) S.A.    PLN      4,000,000.00   
     1,426,783.75   

02/01/10

   UTI MOZAMBIQUE LIMITADA    BANCO INTERNACIONAL DE    USD      1,000,000.00   
     1,000,000.00   

03/01/10

   UTI POLAND SP. Z.O.O.    RBS BANK (POLSKA) S.A.    PLN      1,500,000.00   
     499,916.46   

05/13/10

   UTI POLAND SP. Z.O.O.    RBS BANK (POLSKA) S.A.    PLN      400,000.00      
  135,112.46   

05/13/10

   UTI POLAND SP. Z.O.O.    RBS BANK (POLSKA) S.A.    PLN      200,000.00      
  68,096.65   

07/08/10

   UTI POLAND SP. Z.O.O.    RBS BANK (POLSKA) S.A.    EUR      431,775.17      
  593,439.13   

08/27/10

   UTI WORLDWIDE (SINGAPORE) PTE LT    THE ROYAL BANK OF SCOTLAND PLC    SGD   
  797,209.65         641,540.09   

06/09/11

   PT UNION TRANS INTERNUSA    THE ROYAL BANK OF SCOTLAND PLC    USD     
80,000.00         80,000.00   

07/07/11

   PT UNION TRANS INTERNUSA    THE ROYAL BANK OF SCOTLAND N.V.    USD     
10,000.00         10,000.00   

10/03/11

   UTI POLAND SP. Z.O.O.    RBS BANK (POLSKA) S.A.    PLN      2,000,000.00   
     659,349.64   

10/14/11

   UTI (CZ) S.R.O.    THE ROYAL BANK OF SCOTLAND PLC    CZK      7,000,000.00   
     351,237.52   

10/14/11

   UTI (CZ) S.R.O.    THE ROYAL BANK OF SCOTLAND PLC    CZK      10,000,000.00
        501,767.88   

11/30/11

   UTI WORLDWIDE (SINGAPORE) PTE LT    THE ROYAL BANK OF SCOTLAND PLC    SGD   
  250,000.00         197,753.52   

12/20/11

   UTI WORLDWIDE (SINGAPORE) PTE    THE ROYAL BANK OF SCOTLAND PLC    SGD     
300,000.00         237,304.22   

12/20/11

   UTI WORLDWIDE (SINGAPORE) PTE LT    THE ROYAL BANK OF SCOTLAND PLC    SGD   
  50,000.00         39,550.70   

01/03/12

   PT UNION TRANS INTERNUSA    THE ROYAL BANK OF SCOTLAND N.V.    USD     
25,000.00         25,000.00   



--------------------------------------------------------------------------------

- 2 -

 

01/12/12

   PT UNION TRANS INTERNUSA    THE ROYAL BANK OF SCOTLAND N.V.    USD     
50,000.00         50,000.00   

02/10/12

   PT UNION TRANS INTERNUSA    THE ROYAL BANK OF SCOTLAND N.V.    USD     
60,000.00         60,000.00   

02/16/12

   PT UNION TRANS INTERNUSA    THE ROYAL BANK OF SCOTLAND N.V.    USD     
25,000.00         25,000.00   

02/16/12

   PT UNION TRANS INTERNUSA    THE ROYAL BANK OF SCOTLAND N.V.    USD     
20,000.00         20,000.00   

02/16/12

   PT UNION TRANS INTERNUSA    THE ROYAL BANK OF SCOTLAND N.V.    USD     
80,000.00         80,000.00   

03/20/12

   UTI WORLDWIDE (SINGAPORE) PTE LT    THE ROYAL BANK OF SCOTLAND PLC    SGD   
  20,000.00         15,820.28   

04/19/12

   UTI RUS OOO    THE ROYAL BANK OF SCOTLAND ZAO    RUB      50,000,000.00      
  1,398,386.26   

05/03/12

   PT UNION TRANS INTERNUSA    THE ROYAL BANK OF SCOTLAND N.V.    IDR     
250,000,000.00         27,533.04   

05/04/12

   ACTIVE AIRLINE REPRESENTATIVES B.V.    THE ROYAL BANK OF SCOTLAND PLC    EUR
     175,000.00         240,522.98   

05/17/12

   UTI WORLDWIDE (SINGAPORE) PTE LT    THE ROYAL BANK OF SCOTLAND PLC    SGD   
  5,000.00         3,955.07   

05/29/12

   ACTIVE AIRLINE REPRESENTATIVES B    THE ROYAL BANK OF SCOTLAND PLC    EUR   
  40,000.00         54,976.68   

06/26/12

   UTI WORLDWIDE (SINGAPORE) PTE LTD    THE ROYAL BANK OF SCOTLAND PLC    SGD   
  111,377.34         88,101.04   

01/03/13

   UTI IRELAND LTD    THE ROYAL BANK OF SCOTLAND PLC    EUR      100,000.00   
     137,441.70   

06/20/13

   UTI IRELAND LIMITED    THE ROYAL BANK OF SCOTLAND PLC    EUR      50,000.00
        68,720.85   

06/20/13

   UTI IRELAND LTD    THE ROYAL BANK OF SCOTLAND PLC    EUR      38,000.00      
  52,227.85   

07/02/13

   UTI LOGISTICS SLOVAKIA S.R.O.    TATRA BANKA, A.S.C    EUR      85,780.85   
     117,898.66   

08/22/13

   UTI, UNITED STATES, INC.    THE TRAVELERS INDEMNITY COMPANY    USD     
210,000.00         210,000.00   

08/27/13

   UTI INTEGRATED LOGISTICS, LLC    THE TRAVELERS INDEMNITY COMPANY    USD     
1,190,000.00         1,190,000.00   

12/17/13

   UTI WORLDWIDE (SINGAPORE) PTE LTD    THE ROYAL BANK OF SCOTLAND PLC    SGD   
  80,000.00         63,281.13   



--------------------------------------------------------------------------------

- 3 -

 

07/09/09

   UTI WORLDWIDE INC.    THE ROYAL BANK OF SCOTLAND N.V.    USD     
18,894,283.95         18,894,283.95   

03/16/10

   UTI INTEGRATED LOGISTICS INC.    PALMTREE ACQUISITION    USD      50,000.00
        50,000.00   

03/16/10

   UTI INTEGRATED LOGISTICS INC,    NATIONAL UNION FIRE INSURANCE CO    USD     
620,000.00         620,000.00   

08/12/13

   UTI INTEGRATED LOGISTICS INC    NATIONAL UNION FIRE INS CO + OTHERS    USD   
  285,000.00         285,000.00            

 

  

 

 

    

 

 

        Total          $ 38,114,839.78            

 

  

 

 

    

 

 

 